Citation Nr: 1002599	
Decision Date: 01/15/10    Archive Date: 01/22/10

DOCKET NO.  09-12 919	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to recognition as the surviving spouse of the 
Veteran for purposes of establishing eligibility for 
Department of Veterans Affairs (VA) death pension benefits.


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel




INTRODUCTION

The Veteran served on active duty from November 1966 to 
October 1968.  Service personnel records in the Veteran's 
claims file verify his status as a combat veteran, 
specifically his receipt of the Combat Infantryman Badge 
(CIB).  The appellant is the claimed surviving spouse of the 
Veteran.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2008 rating determination of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

On her March 2009 substantive appeal, the appellant checked 
the box indicating that she desired a Board hearing to be 
conducted by a Veterans Law Judge (VLJ) at the VA Central 
Office in Washington, DC.  The appellant was scheduled for a 
Board hearing in Washington, DC, to be held on March 30, 
2010.  However, in a timely December 2009 request, the 
appellant requested a Travel Board hearing before a VLJ at 
the Nashville RO as well as cancelled her hearing scheduled 
at the VA Central Office in Washington, DC.

Pursuant to 38 C.F.R. § 20.700 (2009), a hearing on appeal 
will be granted to an appellant who requests a hearing and is 
willing to appear in person.  38 U.S.C.A. § 7107 (West 2002) 
(pertaining specifically to hearings before the Board).  
Since the RO schedules Travel Board hearings, a remand of 
this matter to the RO is warranted.

Accordingly, the case is REMANDED for the following action:

The RO should schedule the appellant for a 
Travel Board hearing, pursuant to her 
December 2009 request, at the earliest 
available opportunity.  The RO should 
notify the appellant of the date and time 
of the hearing, in accordance with 38 
C.F.R. § 20.704(b) (2009), and should 
associate a copy of such notice with the 
claims file.   After the hearing, the 
claims file should be returned to the 
Board in accordance with current appellate 
procedures.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

